              C a s e 1:1:18-cv-06241-PAE
              Case       1 8- c v- 0 6 2 4 1- P A E DDocument
                                                      o c u m e nt 447
                                                                     5 Fil e d 004/27/20
                                                                        Filed    4/ 2 4/ 2 0 PPage
                                                                                               a g e 11 ofof 33

                                                                              L a w Offi c e of D e n ni s O. C o h e n, P L L C
                                                                                                                         1 5 7 1 3t h St r e et
                                                                                                                 B r o o kl y n, N Y 1 1 2 1 5
                                                                                                                      ( 6 4 6 ) 8 5 9 -8 8 5 5
                                                                                                d e n ni s @ d e n ni s c o h e nl a w. c o m



A p ril 2 4, 2 0 2 0

VI A E C F

T h e H o n o r a bl e P a ul A. E n g el m a y e r
U nit e d St at e s Di st ri ct J u d g e
U nit e d St at e s Di st ri ct C o u rt
S o ut h e r n Di st ri ct of N e w Y o r k
4 0 F ol e y S q u a r e, R o o m 2 2 0 1
N e w Y o r k, N Y 1 0 0 0 7

R e: A m T r u st N o rt h A m e ri c a, I n c. v. M B A N et w o r k, L L C , N o 1: 1 8-c v -0 6 2 4 1 ( P A E) ( R W L)

D e a r J u d g e E n g el m a y e r :

I w rit e o n b e h alf of pl ai ntiff A m T r u st N o rt h A m e ri c a , I n c. (“ A m T r u st”) p u r s u a nt t o R ul e s
4( B )( 2) a n d 3(I) of t hi s C o u rt’ s I n di vi d u al R ul e s a n d P r a cti c e s i n Ci vil C a s e s i n o r d e r t o s e e k
p e r mi s si o n t o fil e r e d a ct e d v e r si o n s of t h e att a c h e d d o c u m e nt s: M e m o r a n d u m of L a w i n
S u p p o rt of M oti o n t o E nf o r c e S ettl e m e nt A g r e e m e nt (“ M O L”), D e cl a r ati o n of H a r r y
S c hl a c ht e r i n S u p p o rt of M oti o n t o E nf o r c e S ettl e m e nt A g r e e m e nt (“ S c hl a c ht e r D e cl.”), a n d
E x hi bit s D a n d E t o t h e D e cl a r ati o n of D e n ni s O. C o h e n i n S u p p o rt of M oti o n t o E nf o r c e
S ettl e m e nt A g r e e m e nt (“ C o h e n D e cl.”). ( All d o c u m e nt s a r e att a c h e d h e r et o a s o n e d o c u m e nt,
wit h p r o p o s e d r e d a cti o n s hi g hli g ht e d i n t h e n o n -p u bli c v e r si o n.) I n t h e alt e r n ati v e, A m T r u st
s e e k s a n o r d e r u n s e ali n g t h e S e pt e m b e r 1 3, 2 0 1 9 S ettl e m e nt A g r e e m e nt a n d M ut u al R el e a s e
(“S ettl e m e nt A g r e e m e nt ”) o r ot h e r wi s e p e r mitti n g A m T r u st t o fil e u n r e d a ct ed v e r si o n s of t h e
att a c h e d d o c u m e nt s.

T hi s l ett e r -m oti o n i s fil e d i n a n a b u n d a n c e of c a uti o n, a s A m T r u st w o ul d p r ef e r t o fil e t h e
att a c h e d d o c u m e nt s p u bli cl y . T h e p r o p o s e d r e d a cti o n s a r e li mit e d s ol el y t o t h o s e p o rti o n s of
t h e att a c h e d d o c u m e nt s t h at r ef e r t o r e d a ct e d p o rti o n s of t h e S ettl e m e nt A g r e e m e nt.

T hi s C o u rt a p p r o v e d t h e p a rti e s’ p ri o r l ett e r -m oti o n t o r e d a ct c o nfi d e nti al p o rti o n s of t h e
S ettl e m e nt A g r e e m e nt. ( D o c. # 4 1.) T hi s C o u rt al s o s o-o r d e r e d t h e S ettl e m e nt A g r e e m e nt.
( D o c. # 4 4.) B e c a u s e t h e S ettl e m e nt A g r e e m e nt c o nt ai n s a c o nfi d e nti alit y cl a u s e, a n d b e c a u s e
it w a s s o-o r d e r e d b y t hi s C o u rt , A m T r u st b eli e v e s a p a rt y s h o ul d n ot u nil at e r all y m a k e t h e
r e d a ct e d i nf o r m ati o n p u bli c. H o w e v e r, A m T r u st b eli e v e s t h at t h e r e a s o n s t h at o ri gi n al l y
j u stifi e d r e d a cti o n f r o m p u bli c vi e w a r e n o w o ut w ei g h e d b y t h e n e c e s sit y t o e nf o r c e t h e
S ettl e m e nt A g r e e m e nt s wiftl y a n d effi ci e ntl y. F u rt h e r, a n y i nt e r e st t h e ot h e r p a rti e s t o t h e
S ettl e m e nt A g r e e m e nt o n c e h a d i n k e e pi n g p o rti o n s c o nfi d e nti al a r e n e g a t e d b y t h ei r b r e a c h,
w hi c h i s t h e s u bj e ct of t h e att a c h e d d o c u m e nt s.
              C a s e 1:1:18-cv-06241-PAE
              Case       1 8- c v- 0 6 2 4 1- P A E DDocument
                                                      o c u m e nt 447
                                                                     5 Fil e d 004/27/20
                                                                        Filed    4/ 2 4/ 2 0 PPage
                                                                                               a g e 22 ofof 33
T h e H o n o r a bl e P a ul A. E n g el m a y e r


     A.   P r o c e d u r al Hi s t o r y

P a rti e s A m T r u st a n d M B A N et w o r k, L L C (“ M B A”), al o n g wit h M B A’ s p r e si d e nt a n d o w n e r
F o r r e st R e y n ol d s, e nt e r e d i nt o t h e S ettl e m e nt A g r e e m e nt o n t h e r e c o r d at a S e pt e m b e r 1 3,
2 0 1 9 m e di ati o n b ef o r e M a gi st r at e L e h r b e r g e r, w hi c h w a s s u b s e q u e ntl y m e m o ri ali z e d i n a
w riti n g. T h e S ettl e m e nt A g r e e m e nt c o nt ai n e d a c o nfi d e nti alit y cl a u s e, a n d al s o c o nt ai n e d a
cl a u s e i n di c ati n g t h at t hi s C o u rt w o ul d s o -o r d e r it a n d r et ai n j u ri s di ct i o n t o e nf o r c e it. T h e
c o nfi d e nti alit y cl a u s e st at e s i n p a rti c ul a r:

          F o r t h e a v oi d a n c e of d o u bt, n ot hi n g i n t hi s S ettl e m e nt A g r e e m e nt p r e v e nt s
          eit h e r P a rt y f r o m fili n g t hi s S ettl e m e nt A g r e e m e nt p u bli cl y wit h t h e S. D. N. Y.
          i n o r d e r f o r it t o r et ai n j u ri s di cti o n o v e r t h e Liti g ati o n.

( S ettl e m e nt A g r e e m e nt ¶ 9.)

T hi s C o u rt o r d e r e d o n o r a b o ut S e pt e m b e r 1 6, 2 0 1 9 t h at it w o ul d n ot r et ai n j u ri s di cti o n t o
e nf o r c e t h e S ettl e m e nt A g r e e m e nt u nl e s s it w a s m a d e p a rt of t h e p u bli c r e c o r d, a b s e nt
f u rt h e r o r d e r. I n a l ett er d at e d O ct o b e r 1 0, 2 0 1 9 , A m T r u st, wit h t h e c o n s e nt a n d a g r e e m e nt
of M B A a n d M r. R e y n ol d s, s o u g ht s u c h a n o r d e r, t o p e r mit li mit e d r e d a cti o n s. ( D o c. # 3 9.)
T h e O ct o b e r 1 0 l ett e r e x pl ai n e d t h at “t h e p a rti e s h a v e a g r e e d t o fil e t h e S ettl e m e nt
A g r e e m e nt p u bl i cl y if s e ali n g i s n ot p e r mitt e d.” A s d e s c ri b e d a b o v e , th at a g r e e m e nt i s
c o nt ai n e d i n t h e S ettl e m e nt A g r e e m e nt it s elf. T h e l ett e r f u rt h e r e x pl ai n e d t h at t h e p u r p o s e
of p e r mitti n g p u bli c fili n g ( w hi c h w o ul d f u n cti o n all y n e g at e t h e c o nfi d e nti alit y cl a u s e) w a s
“a n a c k n o wl e d g e m e nt of t h e p a r a m o u nt n e e d f o r t h e C o u rt t o r et ai n j u ri s di cti o n o v e r t hi s
S ettl e m e nt A g r e e m e nt. ”

O n O ct o b e r 1 5, 2 0 1 9 , t hi s C o u rt e n d o r s e d t h e O ct o b e r 1 0 l ett e r ( D o c. # 4 0), a n d l at e r t h at d a y
p e r mitt e d li mit e d r e d a cti o n s of t h e p u bli cl y-fil e d v e r si o n of t h e S ettl e m e nt A g r e e m e nt ( D o c.
# 4 1) . O n O ct o b e r 1 6, 2 0 1 9 , t hi s C o u rt s o-o r d e r e d t h e S ettl e m e nt A g r e e m e nt. ( D o c. # 4 4.)

S u b s e q u e ntl y , M B A a n d M r. R e y n ol d s h a v e b r e a c h e d t h e S ettl e m e nt A g r e e m e nt. A m T r u st
n o w m u st s e e k t hi s C o u rt’ s a s si st a n c e t o e nf o r c e it. T h at f o rt h c o mi n g m oti o n r e q ui r e s t h e
d e s c ri pti o n of t h e r e d a ct e d p o rti o n s of t h e S ettl e m e nt A g r e e m e nt, n e c e s sit ati n g t hi s l ett e r -
m oti o n. Att a c h e d t o t hi s l ett e r i s a c o p y of c e rt ai n of t h e f o rt h c o min g m oti o n p a p e r s , wit h
p r o p o s e d r e d a cti o n s o n p a g e s 3, 5 -8, a n d 1 0 of t h e M O L, p a g e 1 of t h e S c hl a c ht e r D e cl., p a g e s
2 a n d 3 t o E x hi bit D t o t h e C o h e n D e cl a r ati o n (t h e S ettl e m e nt A g r e e m e nt), a n d p a g e 2 of
E x hi bit E t o t h e C o h e n D e cl. (t h e n oti c e of d ef a ult ).

     B.   L e g al B a c k g r o u n d
F e d e r al R ul e of Ci vil P r o c e d u r e 5. 2( d) p r o vi d e s t h at a c o u rt “ m a y o r d e r t h at a fili n g b e m a d e
u n d e r s e al wit h o ut r e d a cti o n.”          W h e r e a d o c u m e nt u n d e r c o n si d e r ati o n t o b e s e al e d
c o n stit ut e s a j u di ci al r e c o r d, a ri g ht of p u bli c a c c e s s i s p r e s u m e d u n d e r b ot h t h e c o m m o n l a w
a n d t h e Fi r st A m e n d m e nt. S e e N e w s d a y, L L C v. C o u nt y of N a s s a u , 7 3 0 F. 3 d 1 5 6, 1 6 3 ( 2 d
Ci r. 2 0 1 3).

T h e c o m m o n l a w t e st i s a t w o-f a ct o r b al a n ci n g t e st: “( a) t h e r ol e of t h e m at e ri al at i s s u e i n
t h e e x e r ci s e of A rti cl e I I I j u di ci al p o w e r a n d ( b) t h e r e s ult a nt v al u e of s u c h i nf o r m ati o n t o



                                                                     2
                     C a s e 1:1:18-cv-06241-PAE
                     Case       1 8- c v- 0 6 2 4 1- P A E DDocument
                                                             o c u m e nt 447
                                                                            5 Fil e d 004/27/20
                                                                               Filed    4/ 2 4/ 2 0 PPage
                                                                                                      a g e 33 ofof 33
      T h e H o n o r a bl e P a ul A. E n g el m a y e r


      t h o s e m o nit o ri n g t h e f e d e r al c o u rt s. ” S e e i d. at 1 6 4 ( q u oti n g U. S. v. A m o d e o , 7 1 F. 3 d 1 0 4 4,
      1 0 4 9 ( 2 d Ci r. 1 9 9 5) ).

      T h e r el e v a nt Fi r st A m e n d m e nt t e st i s t h e “ e x p e ri e n c e a n d l o gi c” t e st, a p pl yi n g t o j u di ci al
      d o c u m e nt s, w hi c h e x a mi n e s “ b ot h w h et h e r t h e d o c u m e nt s h a v e hi st o ri c all y b e e n o p e n t o t h e
      p r e s s a n d g e n e r al p u bli c a n d w h et h e r p u bli c a c c e s s pl a y s a si g nifi c a nt p o siti v e r ol e i n t h e
      f u n cti o ni n g of t h e p a rti c ul a r p r o c e s s i n q u e sti o n.” S e e N e w s d a y at 1 6 4 ( q u oti n g L u g o s c h v.
      P y r a mi d C o. of O n o n d a g a , 4 3 5 F. 3 d 1 1 0, 1 2 0 ( 2 d Ci r. 2 0 0 6)).

      C o u rt s i n t hi s di st ri ct h a v e t a k e n a f a ct -s p e cifi c a p p r o a c h t o c o nfi d e nti alit y i n t h e c o nt e xt of
      e nf o r c e m e nt of a s ettl e m e nt a g r e e m e nt. I n U nit e d St at e s v. E ri e C o., N. Y. , 7 6 3 F. 3 d 2 3 5, 2 4 4
      ( 2 d Ci r. 2 0 1 4), t h e S e c o n d Ci r c uit f o u n d t h at c o m pli a n c e r e p o rt s fil e d i n c o n n e cti o n wit h a
      s ettl e m e nt a g r e e m e nt s h o ul d n ot h a v e b e e n s e al e d. N ot a bl y , w h e n d et e r mi nin g t h at t h e
      r e p o rt s w e r e j u di ci al d o c u m e nt s, t h e c o u rt l e a n e d h e a vil y o n t h e f a ct t h at t h e di st ri ct c o u rt
      c o ul d h a v e r eli e d o n t h e m w h e n e x e r ci si n g it s o w n p o w e r t o e nf o r c e t h e s ettl e m e nt
      a g r e e m e nt , e v e n t h o u g h n o s u c h p r o c e e di n g o c c u r r e d. I d at 2 4 0. C o n v e r s el y, i n P ull m a n v.
      Al p h a M e di a P u b., I n c. , 6 2 4 F e d. A p p x. 7 7 4, 7 7 9 ( 2 d Ci r. 2 0 1 5), t h e S e c o n d Ci r c uit f o u n d t h at
      it w a s n ot a n a b u s e of di s c r eti o n t o s e al t h e t r a n s c ri pt of a s ettl e m e nt c o nf e r e n c e. T h e r e, t h e
      c o u rt w a s s w a y e d b y t h e f a ct t h at t h e t r a n s c ri pt w a s n ot m at e ri al w h e n m oti o n s t o e nf o r c e
      t h e s ettl e m e nt a g r e e m e nt w e r e i n f a ct d e ci d e d. I d.

            C.   A p pli c a ti o n t o T h e A t t a c h e d D o c u m e n t s
      A m T r u st b eli e v e s t h at t hi s c a s e i s cl o s e r t o E ri e C o. t h a n t o P ull m a n , b e c a u s e t h e A m T r u st’ s
      o w n i nt e r e st i n t h e o n g oi n g c o nfi d e nti alit y of t h e S ettl e m e nt A g r e e m e nt i s l o w. W hil e t h e
      p a rti e s , i n cl u di n g A m T r u st, a d v o c at e d f o r s e ali n g t h e S ettl e m e nt A g r e e m e nt w h e n it w a s
      s u b mitt e d, e v e n t h e n t h e y a c k n o wl e d g e d t h at t h ei r i nt e r e st i n c o nfi d e nti alit y w a s
      o ut w ei g h e d b y t h ei r i nt e r e st i n t hi s C o u rt’ s o n g oi n g e nf o r c e m e nt j u ri s di cti o n.                 T he
      s u b s e q u e nt n o n -c o m pli a n c e b y M B A a n d M r. R e y n ol d s ti p s t h e s c al e s a w a y f r o m
      c o nfi d e nti alit y. W hil e t h e f o rt h c o mi n g M oti o n t o E nf o r c e t h e S ettl e m e nt A g r e e m e nt c o ul d
      t ec h ni c all y b e liti g at e d u si n g s e al e d fili n g s, s u c h p r o c e d u r e s a r e n ot c o n d u ci v e t o t h e m oti o n
      p r o c e s s o r s u b s e q u e nt p r o c e e di n g s i n t hi s o r ot h e r c o u rt s , a s m a y b e n e c e s s a r y.

      W e t h a n k t h e C o u rt f o r it s att e nti o n t o t hi s l ett e r -a p pli c ati o n.

      R e s p e ctf ull y s u b m itt e d,


      D e n ni s O. C o h e n                                                                                                              4/ 2 7/ 2 0 2 0

T h e C o urt h as r e vi e w e d t h e pr o p os e d r e d a cti o ns. F or t h e r e as o ns s et f ort h a b o v e, t h e C o urt gr a nts
pl ai ntiff's r e q u est t o fil e u nr e d a ct e d v ersi o ns of t h e d o c u m e nts r el ati n g t o pl ai ntiff's m oti o n t o e nf or c e t h e
s ettl e m e nt a gr e e m e nt. I n t h e alt er n ati v e, pl ai ntiff m a y fil e v ersi o ns r e d a cti n g o nl y a c c o u nt n u m b er
i nf or m ati o n.

D ef e n d a nt's o p p ositi o n, if a n y, t o t h e m oti o n t o e nf or c e t h e s ettl e m e nt a gr e e m e nt is d u e M a y 1 1, 2 0 2 0.
Pl ai ntiff's r e pl y, if a n y, is d u e M a y 1 8, 2 0 2 0.
S O O R D E R E D.

                 __________________________________
                       P A U L A. E N G E L M A Y E R
                       U nit e d St at es Distri ct J u d g e
